                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                  (Alexandria Division)

JANE DOE,

        Plaintiff,

v.                                                     CASE NO. 1:19-cv-00917-RDA-TCB
                                                              JURY DEMAND
FAIRFAX COUNTY
SCHOOL BOARD, et al.,

        Defendants.

                                              ANSWER

       Defendant Jenna Ofano (“Defendant”) answers the Complaint filed in the above-

captioned action as follows:

       Defendant admits that counsel for a pseudonymous Jane Doe plaintiff (“Plaintiff”) filed

the Complaint. Defendant lacks knowledge or information sufficient to form a belief about the

truth of the remaining allegations contained in the first unnumbered paragraph of the Complaint,

and those allegations are therefore denied.

       1.      Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 1 of the Complaint, and those allegations are

therefore denied.

       2.      Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 2 of the Complaint, and those allegations are

therefore denied.

       3.      Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 3 of the Complaint, and those allegations are

therefore denied.

                                                1
       4.      Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 4 of the Complaint, and those allegations are

therefore denied.

       5.      Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 5 of the Complaint, and those allegations are

therefore denied.

       6.      Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 6 of the Complaint, and those allegations are

therefore denied.

       7.      Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 7 of the Complaint, and those allegations are

therefore denied.

       8.      Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 8 of the Complaint, and those allegations are

therefore denied.

       9.      Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 9 of the Complaint, and those allegations are

therefore denied.

       10.     Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 10 of the Complaint, and those allegations are

therefore denied.




                                              2
       11.     Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 11 of the Complaint, and those allegations are

therefore denied.

       12.     Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 12 of the Complaint, and those allegations are

therefore denied.

       13.     Paragraph 13 of the Complaint contains conclusions of law to which no response

is required. To the extent a response is required, Defendant lacks knowledge or information

sufficient to form a belief about the truth of the allegations contained in Paragraph 13 of the

Complaint, and those allegations are therefore denied.

       14.     Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 14 of the Complaint, and those allegations are

therefore denied.

       15.     Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 15 of the Complaint, and those allegations are

therefore denied.

       16.     Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 16 of the Complaint, and those allegations are

therefore denied.

       17.     Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 17 of the Complaint, and those allegations are

therefore denied.




                                                3
       18.     Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 18 of the Complaint, and those allegations are

therefore denied.

       19.     Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 19 of the Complaint, and those allegations are

therefore denied.

       20.     Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 20 of the Complaint, and those allegations are

therefore denied.

       21.     Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 21 of the Complaint, and those allegations are

therefore denied.

       22.     Defendant admits that Plaintiff seeks money damages under 42 U.S.C. § 1983 and

20 U.S.C. §§ 1681-1688 in the Complaint. Defendant further admits that she was named in the

Complaint, along with the other named defendants. Defendant lacks knowledge or information

sufficient to form a belief about the truth of the remaining allegations contained in Paragraph 22

of the Complaint, and those allegations are therefore denied.

       23.     Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 23 of the Complaint, and those allegations are

therefore denied.

       24.     Paragraph 24 of the Complaint contains conclusions of law to which no response

is required; however, Defendant does not, at this time, contest the subject matter jurisdiction of

this Court.



                                                4
       25.     Paragraph 25 of the Complaint contains conclusions of law to which no response

is required; however, Defendant does not, at this time, contest the supplemental jurisdiction of

this Court.

       26.     Paragraph 26 of the Complaint contains conclusions of law to which no response

is required. To the extent a response is required, Defendant lacks knowledge or information

sufficient to form a belief about the truth of the allegations contained in Paragraph 26 of the

Complaint, and those allegations are therefore denied.

       27.     Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 27 of the Complaint, and those allegations are

therefore denied.

       28.     Defendant admits that information identifying Plaintiff, including Plaintiff’s name

and address, is not contained in the Complaint. Defendant lacks knowledge or information

sufficient to form a belief about the truth of the remaining allegations contained in Paragraph 28

of the Complaint, and those allegations are therefore denied.

       29.     Denied.

       30.     Defendant admits that Defendant Fairfax County School Board is the school

board for the public education system of Fairfax County. Defendant admits that the Virginia

Code and Constitution of Virginia contain the language quoted in Paragraph 30 of the

Complaint. Defendant lacks knowledge or information sufficient to form a belief about the truth

of the remaining allegations contained in Paragraph 30 of the Complaint, and those allegations

are therefore denied.




                                                5
       31.     Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 31 of the Complaint, and those allegations are

therefore denied.

       32.     Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 32 of the Complaint, and those allegations are

therefore denied.

       33.     Defendant admits that Defendant Christian Kornegay is an adult individual.

Defendant lacks knowledge or information sufficient to form a belief about the truth of the

remaining allegations contained in Paragraph 33 of the Complaint, and those allegations are

therefore denied.

       34.     Defendant admits that Defendant Christian Kornegay was a student at Rachel

Carson Middle School, that Defendant Christian Kornegay was a minor when he attended Rachel

Carson Middle School, and that Rachel Carson Middle School is located on McLearen Road in

Herndon, VA 20171. Defendant lacks knowledge or information sufficient to form a belief

about the truth of the remaining allegations contained in Paragraph 34 of the Complaint, and

those allegations are therefore denied.

       35.     Defendant admits that she is an adult. The remaining allegations contained in

Paragraph 35 of the Complaint are denied.

       36.     Defendant admits that she was a student at Rachel Carson Middle School and that

she was a minor when she attended Rachel Carson Middle School. Defendant lacks knowledge

or information sufficient to form a belief about the truth of the remaining allegations contained in

Paragraph 36 of the Complaint, and those allegations are therefore denied.




                                                 6
       37.     Defendant admits that Philip A. Hudson was an adult and, upon information and

belief, held the title of assistant principal at Rachel Carson Middle School when Defendant was a

student at Rachel Carson Middle School. Defendant lacks knowledge or information sufficient

to form a belief about the truth of the remaining allegations contained in Paragraph 37 of the

Complaint, and those allegations are therefore denied.

       38.     Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 38 of the Complaint, and those allegations are

therefore denied.

       39.     Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 39 of the Complaint, and those allegations are

therefore denied.

       40.     Defendant admits that Tamara B. Ballou was an adult and, upon information and

belief, held the title of assistant principal at Rachel Carson Middle School when Defendant was a

student at Rachel Carson Middle School. Defendant lacks knowledge or information sufficient

to form a belief about the truth of the remaining allegations contained in Paragraph 40 of the

Complaint, and those allegations are therefore denied.

       41.     Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 41 of the Complaint, and those allegations are

therefore denied.

       42.     Defendant admits that Defendant Joanne Fraundorfer was an adult and, upon

information and belief, held the title of guidance counselor at Rachel Carson Middle School

when Defendant was a student at Rachel Carson Middle School. Defendant lacks knowledge or




                                                7
information sufficient to form a belief about the truth of the remaining allegations contained in

Paragraph 42 of the Complaint, and those allegations are therefore denied.

       43.     Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 43 of the Complaint, and those allegations are

therefore denied.

       44.     Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 44 of the Complaint, and those allegations are

therefore denied.

       45.     Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 45 of the Complaint, and those allegations are

therefore denied.

       46.     Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 46 of the Complaint, and those allegations are

therefore denied.

       47.     Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 47 of the Complaint, and those allegations are

therefore denied.

       48.     Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 48 of the Complaint, and those allegations are

therefore denied.

       49.     Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 49 of the Complaint, and those allegations are

therefore denied.



                                               8
       50.     Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 50 of the Complaint, and those allegations are

therefore denied.

       51.     Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 51 of the Complaint, and those allegations are

therefore denied.

       52.     Paragraph 52 of the Complaint contains conclusions of law to which no response

is required. To the extent a response is required, Defendant admits that Plaintiff is suing

Defendant Fairfax County School Board under multiple legal theories.

       53.     Paragraph 53 of the Complaint contains conclusions of law to which no response

is required. To the extent a response is required, Defendant lacks knowledge or information

sufficient to form a belief about the truth of allegations contained in Paragraph 53 of the

Complaint, and those allegations are therefore denied.

       54.     Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 54 of the Complaint, and those allegations are

therefore denied.

       55.     Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 55 of the Complaint, and those allegations are

therefore denied.

       56.     Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 56 of the Complaint, and those allegations are

therefore denied.




                                                9
       57.     Paragraph 57 of the Complaint contains conclusions of law to which no response

is required. To the extent a response is required, Defendant lacks knowledge or information

sufficient to form a belief about the truth of the allegations contained in Paragraph 57 of the

Complaint, and those allegations are therefore denied.

       58.     Defendant incorporates by reference her answers to the preceding paragraphs as

though the same were set forth fully herein.

       59.     Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 59 of the Complaint, and those allegations are

therefore denied.

       60.     Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 60 of the Complaint, and those allegations are

therefore denied.

       61.     Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 61 of the Complaint, and those allegations are

therefore denied.

       62.     Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 62 of the Complaint, and those allegations are

therefore denied.

       63.     Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 63 of the Complaint, and those allegations are

therefore denied.




                                               10
       64.     Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 64 of the Complaint, and those allegations are

therefore denied.

       65.     Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 65 of the Complaint, and those allegations are

therefore denied.

       66.     Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 66 of the Complaint, and those allegations are

therefore denied.

       67.     Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 67 of the Complaint, and those allegations are

therefore denied.

       68.     Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 68 of the Complaint, and those allegations are

therefore denied.

       69.     Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 69 of the Complaint, and those allegations are

therefore denied.

       70.     Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 70 of the Complaint, and those allegations are

therefore denied.




                                             11
       71.     Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 71 of the Complaint, and those allegations are

therefore denied.

       72.     Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 72 of the Complaint, and those allegations are

therefore denied.

       73.     Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 73 of the Complaint, and those allegations are

therefore denied.

       74.     Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 74 of the Complaint, and those allegations are

therefore denied.

       75.     Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 75 of the Complaint, and those allegations are

therefore denied.

       76.     Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 76 of the Complaint, and those allegations are

therefore denied.

       77.     Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 77 of the Complaint, and those allegations are

therefore denied.




                                             12
       78.     Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 78 of the Complaint, and those allegations are

therefore denied.

       79.     Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 79 of the Complaint, and those allegations are

therefore denied.

       80.     Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 80 of the Complaint, and those allegations are

therefore denied.

       81.     Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 81 of the Complaint, and those allegations are

therefore denied.

       82.     Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 82 of the Complaint, and those allegations are

therefore denied.

       83.     Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 83 of the Complaint, and those allegations are

therefore denied.

       84.     Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 84 of the Complaint, and those allegations are

therefore denied.




                                             13
       85.     Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 85 of the Complaint, and those allegations are

therefore denied.

       86.     Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 86 of the Complaint, and those allegations are

therefore denied.

       87.     Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 87 of the Complaint, and those allegations are

therefore denied.

       88.     Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 88 of the Complaint, and those allegations are

therefore denied.

       89.     Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 89 of the Complaint, and those allegations are

therefore denied.

       90.     Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 90 of the Complaint, and those allegations are

therefore denied.

       91.     Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 91 of the Complaint, and those allegations are

therefore denied.




                                             14
       92.     Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 92 of the Complaint, and those allegations are

therefore denied.

       93.     Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 93 of the Complaint, and those allegations are

therefore denied.

       94.     Denied.

       95.     Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 95 of the Complaint, and those allegations are

therefore denied.

       96.     Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 96 of the Complaint, and those allegations are

therefore denied.

       97.     Denied.

       98.     Denied.

       99.     Denied.

       100.    Denied.

       101.    Denied.

       102.    Denied.

       103.    Denied.

       104.    Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 104 of the Complaint, and those allegations are

therefore denied.



                                              15
       105.    Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 105 of the Complaint, and those allegations are

therefore denied.

       106.    Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 106 of the Complaint, and those allegations are

therefore denied.

       107.    Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 107 of the Complaint, and those allegations are

therefore denied.

       108.    Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 108 of the Complaint, and those allegations are

therefore denied.

       109.    Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 109 of the Complaint, and those allegations are

therefore denied.

       110.    Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 110 of the Complaint, and those allegations are

therefore denied.

       111.    Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 111 of the Complaint, and those allegations are

therefore denied.




                                              16
       112.    Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 112 of the Complaint, and those allegations are

therefore denied.

       113.    Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 113 of the Complaint, and those allegations are

therefore denied.

       114.    Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 114 of the Complaint, and those allegations are

therefore denied.

       115.    Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 115 of the Complaint, and those allegations are

therefore denied.

       116.    Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 116 of the Complaint, and those allegations are

therefore denied.

       117.    Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 117 of the Complaint, and those allegations are

therefore denied.

       118.    Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 118 of the Complaint, and those allegations are

therefore denied.




                                              17
       119.    Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 119 of the Complaint, and those allegations are

therefore denied.

       120.    Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 120 of the Complaint, and those allegations are

therefore denied.

       121.    Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 121 of the Complaint, and those allegations are

therefore denied.

       122.    Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 122 of the Complaint, and those allegations are

therefore denied.

       123.    Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 123 of the Complaint, and those allegations are

therefore denied.

       124.    Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 124 of the Complaint, and those allegations are

therefore denied.

       125.    Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 125 of the Complaint, and those allegations are

therefore denied.




                                              18
       126.    Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 126 of the Complaint, and those allegations are

therefore denied.

       127.    Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 127 of the Complaint, and those allegations are

therefore denied.

       128.    Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 128 of the Complaint, and those allegations are

therefore denied.

       129.    Defendant denies that she ever physically or otherwise assaulted Jane Doe.

Defendant lacks knowledge or information sufficient to form a belief about the truth of the

remaining allegations contained in Paragraph 129 of the Complaint, and those allegations are

therefore denied.

       130.     Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 130 of the Complaint, and those allegations are

therefore denied.

       131.    Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 131 of the Complaint, and those allegations are

therefore denied.

       132.    Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 132 of the Complaint, and those allegations are

therefore denied.




                                              19
       133.    Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 133 of the Complaint, and those allegations are

therefore denied.

       134.    Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 134 of the Complaint, and those allegations are

therefore denied.

       135.    Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 135 of the Complaint, and those allegations are

therefore denied.

       136.    Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 136 of the Complaint, and those allegations are

therefore denied.

       137.    Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 137 of the Complaint, and those allegations are

therefore denied.

       138.    Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 138 of the Complaint, and those allegations are

therefore denied.

       139.    Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 139 of the Complaint, and those allegations are

therefore denied.




                                              20
       140.    Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 140 of the Complaint, and those allegations are

therefore denied.

       141.    Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 141 of the Complaint, and those allegations are

therefore denied.

       142.    Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 142 of the Complaint, and those allegations are

therefore denied.

       143.    Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 143 of the Complaint, and those allegations are

therefore denied.

       144.    Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 144 of the Complaint, and those allegations are

therefore denied.

       145.    Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 145 of the Complaint, and those allegations are

therefore denied.

       146.    Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 146 of the Complaint, and those allegations are

therefore denied.




                                              21
       147.    Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 147 of the Complaint, and those allegations are

therefore denied.

       148.    Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 148 of the Complaint, and those allegations are

therefore denied.

       149.    Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 149 of the Complaint, and those allegations are

therefore denied.

       150.    Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 150 of the Complaint, and those allegations are

therefore denied.

       151.    Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 151 of the Complaint, and those allegations are

therefore denied.

       152.    Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 152 of the Complaint, and those allegations are

therefore denied.

       153.    Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 153 of the Complaint, and those allegations are

therefore denied.




                                              22
       154.    Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 154 of the Complaint, and those allegations are

therefore denied.

       155.    Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 155 of the Complaint, and those allegations are

therefore denied.

       156.    Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 156 of the Complaint, and those allegations are

therefore denied.

       157.    Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 157 of the Complaint, and those allegations are

therefore denied.

       158.    Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 158 of the Complaint, and those allegations are

therefore denied.

       159.    Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 159 of the Complaint, and those allegations are

therefore denied.

       160.    Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 160 of the Complaint, and those allegations are

therefore denied.




                                              23
       161.    Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 161 of the Complaint, and those allegations are

therefore denied.

       162.    Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 162 of the Complaint, and those allegations are

therefore denied.

       163.    Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 163 of the Complaint, and those allegations are

therefore denied.

       164.    Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 164 of the Complaint, and those allegations are

therefore denied.

       165.    Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 165 of the Complaint, and those allegations are

therefore denied.

       166.    Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 166 of the Complaint, and those allegations are

therefore denied.

       167.    Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 167 of the Complaint, and those allegations are

therefore denied.




                                              24
       168.    Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 168 of the Complaint, and those allegations are

therefore denied.

       169.    Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 169 of the Complaint, and those allegations are

therefore denied.

       170.    Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 170 of the Complaint, and those allegations are

therefore denied.

       171.    Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 171 of the Complaint, and those allegations are

therefore denied.

       172.    Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 172 of the Complaint, and those allegations are

therefore denied.

       173.    Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 173 of the Complaint, and those allegations are

therefore denied.

       174.    Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 174 of the Complaint, and those allegations are

therefore denied.




                                              25
       175.    Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 175 of the Complaint, and those allegations are

therefore denied.

       176.    Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 176 of the Complaint, and those allegations are

therefore denied.

       177.    Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 177 of the Complaint, and those allegations are

therefore denied.

       178.    Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 178 of the Complaint, and those allegations are

therefore denied.

       179.    Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 179 of the Complaint, and those allegations are

therefore denied.

       180.    Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 180 of the Complaint, and those allegations are

therefore denied.

       181.    Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 181 of the Complaint, and those allegations are

therefore denied.




                                              26
       182.    Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 182 of the Complaint, and those allegations are

therefore denied.

       183.    Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 183 of the Complaint, and those allegations are

therefore denied.

       184.    Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 184 of the Complaint, and those allegations are

therefore denied.

       185.    Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 185 of the Complaint, and those allegations are

therefore denied.

       186.    Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 186 of the Complaint, and those allegations are

therefore denied.

       187.    Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 187 of the Complaint, and those allegations are

therefore denied.

       188.    Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 188 of the Complaint, and those allegations are

therefore denied.




                                              27
       189.    Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 189 of the Complaint, and those allegations are

therefore denied.

       190.    Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 190 of the Complaint, and those allegations are

therefore denied.

       191.    Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 191 of the Complaint, and those allegations are

therefore denied.

       192.    Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 192 of the Complaint, and those allegations are

therefore denied.

       193.    Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 193 of the Complaint, and those allegations are

therefore denied.

       194.    Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 194 of the Complaint, and those allegations are

therefore denied.

       195.    Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 195 of the Complaint, and those allegations are

therefore denied.




                                              28
       196.    Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 196 of the Complaint, and those allegations are

therefore denied.

       197.    Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 197 of the Complaint, and those allegations are

therefore denied.

       198.    Denied.

       199.    Defendant incorporates by reference her answers to the preceding paragraphs as

though the same were set forth fully herein.

       200.    Defendant admits that the quoted language appears in the U.S. Code.

       201.    Defendant admits that the quoted language appears in the Code of Federal

Regulations. Defendant lacks knowledge or information sufficient to form a belief about the

truth of the remaining allegations contained in Paragraph 201 of the Complaint, and those

allegations are therefore denied.

       202.    Paragraph 202 of the Complaint contains conclusions of law to which no response

is required. To the extent a response is required, Defendant lacks knowledge or information

sufficient to form a belief about the truth of the allegations contained in Paragraph 202 of the

Complaint, and those allegations are therefore denied.

       203.    Paragraph 203 of the Complaint contains conclusions of law to which no response

is required. To the extent a response is required, Defendant lacks knowledge or information

sufficient to form a belief about the truth of the allegations contained in Paragraph 203 of the

Complaint, and those allegations are therefore denied.




                                               29
       204.    Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 204 of the Complaint, and those allegations are

therefore denied.

       205.    Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 205 of the Complaint, and those allegations are

therefore denied.

       206.    Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 206 of the Complaint, and those allegations are

therefore denied.

       207.    Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 207 of the Complaint, and those allegations are

therefore denied.

       208.    Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 208 of the Complaint, and those allegations are

therefore denied.

       209.    Paragraph 209 of the Complaint contains conclusions of law to which no response

is required. To the extent a response is required, Defendant lacks knowledge or information

sufficient to form a belief about the truth of the allegations contained in Paragraph 209 of the

Complaint, and those allegations are therefore denied.

       210.    Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 210 of the Complaint, and those allegations are

therefore denied.




                                               30
       211.    Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 211 of the Complaint, and those allegations are

therefore denied.

       212.    Paragraph 212 of the Complaint contains conclusions of law to which no response

is required. To the extent a response is required, Defendant lacks knowledge or information

sufficient to form a belief about the truth of the allegations contained in Paragraph 212 of the

Complaint, and those allegations are therefore denied.

       213.    Defendant denies that she ever assailed, sexually harassed, extorted, or physically

or verbally abused Plaintiff or otherwise engaged in any of the conduct against Plaintiff

complained of in Paragraph 213 of the Complaint. Defendant lacks knowledge or information

sufficient to form a belief about the truth of the remaining allegations contained in Paragraph 213

of the Complaint, and those allegations are therefore denied.

       214.    Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 214 of the Complaint, and those allegations are

therefore denied.

       215.    Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 215 of the Complaint, and those allegations are

therefore denied.

       216.    Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 216 of the Complaint, and those allegations are

therefore denied.

       217.    Defendant incorporates by reference her answers to the preceding paragraphs as

though the same were set forth fully herein.



                                                31
       218.    Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 218 of the Complaint, and those allegations are

therefore denied.

       219.    Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 219 of the Complaint, and those allegations are

therefore denied.

       220.    Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 220 of the Complaint, and those allegations are

therefore denied.

       221.    Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 221 of the Complaint, and those allegations are

therefore denied.

       222.    Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 222 of the Complaint, and those allegations are

therefore denied.

       223.    Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 223 of the Complaint, and those allegations are

therefore denied.

       224.    Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 224 of the Complaint, and those allegations are

therefore denied.




                                              32
       225.    Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 225 of the Complaint, and those allegations are

therefore denied.

       226.    Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 226 of the Complaint, and those allegations are

therefore denied.

       227.    Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 227, and those allegations are therefore denied.

       228.    Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 228 of the Complaint, and those allegations are

therefore denied.

       229.    Defendant incorporates by reference her answers to the preceding paragraphs as

though the same were set forth fully herein.

       230.    Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 230 of the Complaint, and those allegations are

therefore denied.

       231.    Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 231 of the Complaint, and those allegations are

therefore denied.

       232.    Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 232 of the Complaint, and those allegations are

therefore denied.




                                                33
       233.    Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 233 of the Complaint, and those allegations are

therefore denied.

       234.    Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 234 of the Complaint, and those allegations are

therefore denied.

       235.    Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 235 of the Complaint, and those allegations are

therefore denied.

       236.    Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 236 of the Complaint, and those allegations are

therefore denied.

       237.    Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 237 of the Complaint, and those allegations are

therefore denied.

       238.    Defendant incorporates by reference her answers to the preceding paragraphs as

though the same were set forth fully herein.

       239.    Denied.

       240.    Denied.

       241.    Denied.

       242.    Denied.

       243.    Denied.

       244.    Denied.



                                               34
       245.    Denied.

       246.    Denied.

       247.    Denied.

       248.    Denied.

       249.    Denied.

       250.    Denied.

       251.    Defendant incorporates by reference her answers to the preceding paragraphs as

though the same were set forth fully herein.

       252.    Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 252 of the Complaint, and those allegations are

therefore denied.

       253.    Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 253 of the Complaint, and those allegations are

therefore denied.

       254.    Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 254 of the Complaint, and those allegations are

therefore denied.

       255.    Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 255 of the Complaint, and those allegations are

therefore denied.

       256.    Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 256 of the Complaint, and those allegations are

therefore denied.



                                               35
       257.    Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 257 of the Complaint, and those allegations are

therefore denied.

       258.    Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 258 of the Complaint, and those allegations are

therefore denied.

       259.    Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 259 of the Complaint, and those allegations are

therefore denied.

       260.    Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 260 of the Complaint, and those allegations are

therefore denied.

       261.    Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 261 of the Complaint, and those allegations are

therefore denied.

       262.    Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 262 of the Complaint, and those allegations are

therefore denied.

       263.    Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 263 of the Complaint, and those allegations are

therefore denied.

       264.    Defendant incorporates by reference her answers to the preceding paragraphs as

though the same were set forth fully herein.



                                               36
         265.   Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 265 of the Complaint, and those allegations are

therefore denied.

         266.   Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 266 of the Complaint, and those allegations are

therefore denied.

         267.   Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 267 of the Complaint, and those allegations are

therefore denied.

         268.   Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 268 of the Complaint, and those allegations are

therefore denied.

         269.   Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in Paragraph 269 of the Complaint, and those allegations are

therefore denied.

         Defendant denies every allegation contained in the Complaint not specifically admitted

above.

         WHEREFORE, Defendant respectfully requests that this Court dismiss the Complaint

with prejudice and grant Defendant all other relief deemed just and appropriate.

                                         JURY DEMAND

         Defendant demands a jury trial on all issues so triable.




                                                  37
     Respectfully submitted,


     /s/ James P. Miller
     Bruce M. Blanchard, Esq. (VSB # 23778)
     James P. Miller, Esq. (VSB # 89409)
     ODIN, FELDMAN & PITTLEMAN, P.C.
     1775 Wiehle Avenue, Suite 400
     Reston, Virginia 20190
     Tel: (703) 218-2102 (Blanchard direct)
            (703) 218-2154 (Miller direct)
     Fax: (703) 218-2160
     Bruce.Blanchard@ofplaw.com
     Jim.Miller@ofplaw.com
     Counsel for Defendant Jenna Ofano




38
                                CERTIFICATE OF SERVICE

       I hereby certify that on October 30, 2019, I will electronically file the foregoing with the
Clerk of Court using the CM/ECF system, which will then send a notification of such filing
(NEF) to all counsel of record.

                                                     /s/ James P. Miller
                                                     Bruce M. Blanchard, Esq. (VSB # 23778)
                                                     James P. Miller, Esq. (VSB # 89409)
                                                     ODIN, FELDMAN & PITTLEMAN, P.C.
                                                     1775 Wiehle Avenue, Suite 400
                                                     Reston, Virginia 20190
                                                     Tel: (703) 218-2102 (Blanchard direct)
                                                            (703) 218-2154 (Miller direct)
                                                     Fax: (703) 218-2160
                                                     Bruce.Blanchard@ofplaw.com
                                                     Jim.Miller@ofplaw.com
                                                     Counsel for Defendant Jenna Ofano




                                                39
